         Case 1:20-cv-05441-KPF Document 48 Filed 07/29/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION; UNIFORMED
FIREFIGHTERS ASSOCIATION OF
GREATER NEW YORK; CORRECTION
OFFICERS’ BENEVOLENT ASSOCIATION
OF THE CITY OF NEW YORK, INC.;
POLICE BENEVOLENT ASSOCIATION OF
THE CITY OF NEW YORK, INC.;
SERGEANTS BENEVOLENT
ASSOCIATION; LIEUTENANTS
BENEVOLENT ASSOCIATION; CAPTAINS                  Case No. 1:20-CV-05441-KPF
ENDOWMENT ASSOCIATION; and
DETECTIVES’ ENDOWMENT                             DECLARATION OF NATASHA
ASSOCIATION,                                      DUNCAN IN SUPPORT OF
                                                  COMMUNITIES UNITED FOR
                  Plaintiffs,                     POLICE REFORM’S MOTION TO
                                                  INTERVENE
               -against-

BILL de BLASIO, in his official capacity as
Mayor of the City of New York; THE CITY
OF NEW YORK; FIRE DEPARTMENT OF
THE CITY OF NEW YORK; DANIEL A.
NIGRO, in his official capacity as the
Commissioner of the Fire Department of the
City of New York; NEW YORK CITY
DEPARTMENT OF CORRECTION;
CYNTHIA BRANN, in her official capacity as
the Commissioner of the New York City
Department of Correction; DERMOT F.
SHEA, in his official capacity as the
Commissioner of the New York City Police
Department; THE NEW YORK CITY
POLICE DEPARTMENT; FREDERICK
DAVIE, in his official capacity as the Chair of
the Civilian Complaint Review Board; and
THE CIVILIAN COMPLAINT REVIEW
BOARD,

                  Defendants.
            Case 1:20-cv-05441-KPF Document 48 Filed 07/29/20 Page 2 of 6




       Natasha Duncan declares under penalty of perjury as follows:

       1.       I submit this sworn statement in support of Communities United for Police

Reform’s (“CPR”) Motion to Intervene. I have personal knowledge of the facts contained in this

affidavit, and, if called as a witness, am competent to testify to those facts, except as to matters

expressly stated to be upon opinion and belief. As to those, I believe them to be true.

       2.       My sister, Shantel Davis, was killed by New York City Police Detective Phillip

Atkins on June 14, 2012.

       3.       From what I understand and what I was told by witnesses, Shantel was driving

and had a traffic accident, crashing into another car. As a result of the crash, my sister was

trapped under the airbag and could not move. Detective Atkins approached the car with his gun

drawn telling her to get out, then reached into the window trying to pull her out and she was shot

by him.

       4.       That night, I saw news reports in which the media vilified a “Jane Doe” killed by

the police, calling her a “career criminal” and discussing her prior arrest record – including for

arrests for crimes of which my sister was never found guilty. I did not know they were talking

about my sister. I do not know how the media would have gotten information about her arrest

record, but not gotten her name, unless the NYPD provided that information to the media.

       5.       Several hours after seeing those news reports, I learned that it was my sister who

the NYPD officers had killed. NYPD did not even wait until after Shantel’s family was notified

of her death before they began releasing whatever information they could to attack her character

– whether that damaging information had been adjudicated in court or not.

       6.       I tried to get information about the shooting from the police, but was

unsuccessful. My community organized a volunteer group, who helped me canvass the




                                                 -2-
            Case 1:20-cv-05441-KPF Document 48 Filed 07/29/20 Page 3 of 6




neighborhood for potential witnesses. It was through my canvassing efforts that I learned that

the shooter was Detective Phillip Atkins. I also heard repeatedly that Detective Atkins had a

reputation in the community for abusing his authority against community members.

       7.       I have never received Detective Atkins’s official report about the events during

which he shot Shantel. Through a news article, I learned Atkins claimed his gun accidentally

discharged. But that information was never conveyed to me directly.

       8.       The Kings County District Attorney’s Office investigated the shooting, but the

investigation was closed less than a year after Shantel was killed. The District Attorney’s

Office never informed me or my family that the investigation had been closed. During Charles

Hynes’s tenure as D.A., I repeatedly asked for more information about the investigation and

about Detective Atkins, and was repeatedly denied that information on the grounds that the

office was still investigating. I later learned that this was not true.

       9.       I tried to find witnesses and information myself. Through my canvassing efforts,

I identified potential witnesses. Repeatedly, I even scheduled times in advance with the District

Attorney’s Office for the witnesses to give their statements. But each time, the District

Attorney’s Office claimed they were unable to take the statement, because the person in charge

of collecting statements was not available. This led me to believe that the Office was not really

investigating the case, and instead was trying to keep me at bay.

       10.      During Ken Thompson’s campaign for District Attorney, he pledged that he

would focus efforts on investigating officers who killed unarmed members of the community –

including the officers who killed Shantel. But after he was elected, my family and I never heard

anything from his office about investigating Atkins.




                                                  -3-
          Case 1:20-cv-05441-KPF Document 48 Filed 07/29/20 Page 4 of 6




       11.     I was overwhelmed by the process. I could not seem to get any answers from

any of the City organizations that I contacted. And I did not even know how to navigate seeking

accountability and transparency. I became connected with Justice Committee, and through

them was connected with CPR a number of years ago when I was trying to obtain information

about the officers involved in Shantel’s death.

       12.     CPR and the Justice Committee helped me immensely in these efforts, and I do

not know what I would have done without their help. For example, CPR helped me connect

with District Attorney Eric Gonzalez, over five and half years after my sister was killed. Joo-

Hyun Kang, the Director of CPR, was in a meeting with Mr. Gonzalez. At the meeting, she

requested he sit down and meet with me about the investigation.

       13.     With CPR’s help, I was able to meet with Mr. Gonzalez--six years after my

sister’s death. During this meeting, I learned, for the first time, that the DA’s investigation had

been closed for years—when I had been led to think it was still ongoing.

       14.     Also during that meeting, Mr. Gonzalez showed me video footage of the

shooting. This was the first time that I saw the footage in which Atkins killed my sister. Even

though I have requested a copy of that footage, I still have not received it.

       15.     In that same meeting, Mr. Gonzalez told me that the statute of limitations had

already run, so there would be no way to bring a case against Detective Atkins.

       16.     CPR has directly helped me navigate the process of getting information about

Shantel’s death and her killer. Without CPR and Justice Committee, I would have no

information aside from what was in the very limited news articles about the incident. And most

of those articles focus entirely on vilifying Shantel for crimes for which she had not been

convicted, rather than examining Atkins’s conduct.




                                                  -4-
          Case 1:20-cv-05441-KPF Document 48 Filed 07/29/20 Page 5 of 6




       17.     For example, through CPR and Justice Committee, I learned that Atkins had been

the subject of six civil suits, and, at the time, the City had paid out settlements in four of those

suits. CPR also was able to locate information about Atkins’s salary year-to-year, through

which I have been able to tell that he is still an NYPD officer. Without CPR and Justice

Committee, I would know nothing about my sister’s murderer, or even whether he was still

working as a police officer.

       18.     Having a family member killed is traumatizing, but it is made worse when the

families are kept in the dark and never given any information. In order for my family to heal,

for Shantel to have a voice, and for me to rehumanize her, I need to have the facts about what

happened. But for years, § 50-a has blocked my attempts to obtain these facts.

       19.     The little information I have received about Detective Atkins was through the

community. For example, members of the community told me that Atkins received two weeks

of modified duty after he killed Shantel. But this was never confirmed by any official

statement, and to date, even after trying to find out from the City, I still do not know if he was

disciplined, or even formally investigated.

       20.     In shielding its officers, NYPD relied on § 50-a and claims that releasing records

would ruin the officers’ “reputation” or put the officers in danger. But the NYPD did not care

about my sister’s character and reputation when they called her a “career criminal” or focused

on pending allegations that had not been proven. And my sister lost her life – while as far as I

have been able to learn (from unofficial sources), Detective Atkins just lost some vacation days.

The NYPD’s double standard in protecting “reputation” shows that their interests when it comes

to disclosing sensitive information are aligned with their officers and against the public. Only




                                                 -5-
          Case 1:20-cv-05441-KPF Document 48 Filed 07/29/20 Page 6 of 6




CPR and Justice Committee, which works closely with CPR, ever even considered my interest

in public access to misconduct and disciplinary records.

       21.     Because § 50-a made it impossible for me to get information about the officer

who killed Shantel, I became involved in repeal efforts since 2016. My work schedule makes

testifying at hearings difficult. However, where I could, I would take time off from work to

travel to Albany, to lobby the New York State Legislature in support of the bill to repeal § 50-a. I

helped organize a march of families whose loved ones have been killed by police, calling for

repeal of 50-a. I have done social media and educated people about the need to repeal 50-a. All

those efforts would be undone if the law enforcement unions are allowed to get around the repeal

of § 50-a and keep the taxpayers from knowing anything about the very officers whose salaries

our tax dollars pay.



Executed on this 28th day of July, 2020, in Long Island, New York.




                                                   Respectfully submitted,



                                                   Natasha Duncan




                                                -6-
